DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lena Petrovic (Reg. #72,128) on 8/31/2021.
Please amend claims 7, 14, 18-21 25-39, 41-46 and add NEW claims 47-51 as follows:

Claim 7, line 1, “The transceiver” has been replaced with - -A transceiver- -

Claim 11, line 1, “The transceiver” has been replaced with - -A transceiver- -

Claims 18-21. (Canceled).

Claims 25-39. (Canceled).
47. 	(New)  A transceiver configured to:
perform wireless data communication with a third party device by aggregating time division duplex (TDD) carriers comprising different temporal distribution of uplink times and downlink times,


wherein the configuration signals comprise one or more of: 
user allocation signals allocating spectrotemporal segments of the TDD carriers to different users, and
frame setting signals indicating a temporal distribution of uplink times and downlink times within one or more upcoming frames of the TDD carriers.
48.	(New)  A transceiver configured to:
perform wireless data communication with a third party device by aggregating time division duplex (TDD) carriers comprising different temporal distribution of uplink times and downlink times,
the transceiver being a mobile terminal, wherein the third party device is a system comprising at least a first and a second base station and a backhaul network and the transceiver is configured to communicate with the system via a first TDD carrier at the first base station and via a second TDD carrier at the second base station, wherein the transceiver is configured to receive configuration signals from the system via at least one of the TDD carriers and configure the first and second TDD carriers depending on the configuration signals, 

wherein the configuration signals comprise one or more of: 
user allocation signals allocating spectrotemporal segments of the TDD carriers to different users, and
frame setting signals indicating a temporal distribution of uplink times and downlink times within one or more upcoming frames of the TDD carriers.
49.	(New)  The transceiver of claim 48, wherein the first and second TDD carriers share the same frequency band.
50.	(New)  A transceiver configured to:

the transceiver being a mobile terminal, wherein the third party device is a system comprising at least a first and a second base station and a backhaul network, and , wherein the transceiver is configured to communicate with the system via a first TDD carrier at the first base station and via a second TDD carrier at the second base station, wherein the transceiver is configured to receive first configuration signals from the system via at least one of the TDD carriers and second configuration signals from the system via at least one of the TDD carriers and configure the first and second TDD carriers depending on the first and second configuration signals and configure the first TDD carrier depending on the first configuration signal, wherein the transceiver is configured to derive the first configuration signals from the first TDD carrier less frequently than the second configuration signals from the second TDD carrier, 

wherein the configuration signals comprise one or more of: 
user allocation signals allocating spectrotemporal segments of the TDD carriers to different users, and
frame setting signals indicating a temporal distribution of uplink times and downlink times within one or more upcoming frames of the TDD carriers.
51.	(New)  A transceiver configured to:
perform wireless data communication with a third party device by aggregating time division duplex (TDD) carriers comprising different temporal distribution of uplink times and downlink times,
the transceiver being a mobile terminal, wherein the third party device is a base station system comprising one or more base stations with a plurality of antenna ports for a plurality of antennas, and the transceiver configured to distribute uplink times and downlink times of the aggregated TDD carriers onto the plurality of antennas such that exclusively uplink times are attributed to a fist subset of the plurality of antennas and exclusively downlink times are attributed to a second subset of the plurality of antennas, the first and second subset being disjoint, 

wherein the configuration signals comprise one or more of: 

frame setting signals indicating a temporal distribution of uplink times and downlink times within one or more upcoming frames of the TDD carriers.

Response to Arguments
Applicant’s arguments filed 6/7/2021, with respect to claims 1-7, 9-11, 13-17, 23, 24, 40 have been fully considered and are persuasive.  The rejection of claims 1-7, 9-11, 13-17, 23, 24, 40 have been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9-11, 13-17, 23, 24, 40, 47-51 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Claims 1-7, 9-11, 13-17, 23, 24, 40, 47-51 are allowable over prior art since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as argued by the applicant which examiner considers as persuasive as set forth above.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI NGUYEN/Primary Examiner, Art Unit 2469